Judgment of conviction reversed and new trial granted. Held, that the verdict of the jury, in so far as the same included a finding that the burning of the buildings mentioned in the indictment was done by the defendant with the intent to cheat and defraud the insurance company, was against the weight of the evidence; also, held, that the written confession dated February 23, 1914, was not the voluntary confession of the defendant, but the same was induced and procured by means of threats, intimidation and coercion. All concurred, except Robson and Merrell, JJ., who dissented.